





Exhibit 10.1




MINERAL LEASE




This Agreement made and entered into on July 11, 2012, by Jonathan B. Smith ,
James I. Smith and Celinda S. Hicks, owners of the property described in the
following (Exhibit “A”), and hereafter referred to as “Lessors”, and Graphite
Corporation hereafter referred to as “Lessee”.  The broad general purpose of
this lease is to allow the Lessee to mine minerals from the land owned by the
Lessors.  It is the stated purpose of both parties that maintaining the
environment surrounding the area of actual mining and returning the mined area
to as natural an environment as possible is a primary concern and is a principle
basis and mutual consideration upon which this contract is founded.




1.

Lessee agrees to pay and the Lessors agree to accept three (3%) percent of net
smelter returns.  All payments are due on the 1st day of each month.  Lessee
retains the option to purchase one-half (1.5%) of the net smelter royalty for
$1,500,000 and may elect to do so at any time during the term of this agreement.
In the event that this Lease remains in effect for three years without mining
activities occurring, and, therefore, no payments of royalties are made, Lessee
shall pay advance minimum royalties of $20,000 per year until such time as
mining commences; such payments shall be due on the date that the Lease payments
under paragraph 24, infra, are made, the first said payment being due on the
date that the fourth Lease payment is made; any such payments may be recovered
by Lessee only from future royalty payments, but such recovery may not exceed
the amount of $20,000 per year in years when royalties are paid. Advance minimum
royalties in the amount set forth above will likewise be paid in any future
years in which mining activities are suspended and, therefore, no royalties are
paid, and shall be recoverable as set forth above.




2.

Lessee will be responsible for any and all liability either direct or indirect
that occurs during the term of this Lease.




3.

Lessee shall have exclusive use of Lessors’ property thereunto except as
specified herein.




4.

Lessee agrees to provide a written record of activities regarding the Lessors’
mineral rights on a bi-annual basis once mining has commenced.




5.

Duration of this Lease shall be for a period of 25 years; with renewal at the
option of the Lessors.




6.

Lessee shall have the exclusive use of mineral rights, except for oil and gas as
provided in paragraph 27, infra, during the life of this Lease and any
subsequent renewal.  This Lease shall be binding on subsequent owners of said
property.




7.

Lessee shall have the right to the use of any water associated with or found
Section 30 or the Ground Hog Lode claim for mining purposes only but Lessee
shall not have the right to use water found on Section 29 as that water is used
and needed by Lessors for camp purposes.  Water may not be resold. Water
necessary for operation of a farm and/or residence is hereby excluded and made
exclusively available to the Lessors. In the event that Lessee intends to
conduct mining operations on Section 29, Lessee shall post a bond in the amount
of Five Hundred Thousand Dollars ($500,000.00) for the benefit of the Lessors in
the event that Lessee does not or can not pay to hold Lessors harmless from any
and all accidents, injuries, violations of State or Federal mining regulations
or environmental regulations which may occur on Section 29 because of any factor
or facet of the mining operation on Section 29 which includes but is not limited
to the mining operation, construction of building and facilities, and
construction of roads, or the maintenance of the same.




8.

After the Lessee has finished mining, or exploring in an area he will, at his
own expense replant the disturbed area in accordance with the best practices and
procedures as set forth in Forest Service/Bureau of Land Management rules and
regulations.  At the very minimum this will include planting grasses and legumes
on all exposed ground and planting pine seedlings in any previously forested
areas at the appropriate time of year.




9.

All buildings and equipment not removed within one (1) year on the leased
premises at the end of the Lease shall become the property of the Lessors.








1




--------------------------------------------------------------------------------










10.

This Lease is assignable by the Lessee in whole or in part, with approval of
Lessors, but assignment will not relieve the Lessee or assignee from being
obligated to pay the rental payments.




11.

Lessee shall have the right to construct roads necessary for mining on Lessors’
lease and permission is hereby given to construct roads necessary for mining on
Lessors’ lease and permission is hereby given to construct said roads as
necessary in the performance of mining activities.




12.

Lessee hereby agrees to indemnify and hold Lessors harmless from any and all
accidents, injuries, violations of State or Federal mining regulations or
environmental regulations which may occur because of any factor or facet of the
mining operation which includes but is not limited to the mining operation,
construction of building and facilities, and construction of roads, or the
maintenance of the same. Lessee shall provide General Liability Insurance with
minimum limits of One Million Dollars ($1,000,000.00) per occurrence, with
Lessors listed as additional insureds; Auto Combined Single Liability with
minimum limits of One  Million  Dollars ($1,000,000.00) per accident; and
Workers’ Compensation Coverage. Lessee will provide Lessors with proof of such
insurance when each annual Lease payment under Paragraph 24 is made. Lessors may
cancel this Lease in the event that the coverage required in this Paragraph is
not provided.




13.

Lessee shall have use of area known to have visible mineral protruding and where
such mineral impedes the building of roads it may be removed by Lessee and not
counted as usable tonnage unless Lessee considers it production grade.




14.

Lessee shall have the right to access, explore and to mine should such
exploration warrant such mining and Lessee shall be responsible for all required
licenses, fees and permits.




15.

Lessee shall have the right to core, drill, circulation drill, blast or
otherwise disturb the land as it deems necessary for mining said property, all
under proper official permitting issued by the proper authorities.




16.

Lessors shall allow Lessee to dig test pits and Lessee agrees to fill said test
pits and restore any lands disturbed during any exploration program.




17.

Lessee agrees that the Lessors and/or Lessors’ agent have an absolute right to
inspect and review the right and measures book located in the guard/business
office as well as any other books which show the tonnage of minerals sold and/or
shipped at any time.  Lessors and/or Lessors’ agent are not required to give
notice prior to said inspection.




18.

It is expressly understood and guaranteed by the Lessee that the Lessors will
not be held liable for any liability incurred while mining operations are
performed at the Lessors’ property.




19.

Lessee shall be responsible for locking any gates and/or enclosures and/or
closing or locking any mechanisms as the Lessors deems fit to install as a
measure of security for their land.




20.

Lessee shall provide a mining plan to the Lessors thirty (30) days prior to the
commencement of mining on the Lessors’ property.




21.

Lessors shall not be responsible for any expenses of any type including capital
expense as it relates to the leasing or operation of Lessee.




22.

Lessors and Lessee hereby stipulate that any disputes regarding this Lease or of
any other nature between the parties shall be governed by Montana Law.  Graphite
Corp does hereby specifically submit itself to the venue and jurisdiction of the
Montana Courts.  Any litigation between the parties will take place in the state
of Montana.




23.

This Lease shall terminate at the end of the twenty-fifth (25th) year of the
Lease if not extended in writing or not terminated earlier for other reasons.








2




--------------------------------------------------------------------------------










24.

The Lessee shall pay the Lessors the sum of Three Thousand Five Hundred and
No/100 ($3,500.00) Dollars annually whether or not there are mining activities
being carried on, on the property.  The lease payment shall be paid on the day
the Lease is signed and annually on the same day of each year thereafter.  This
annual payment is in addition to other provisions for payment to the Lessors as
contained in this Lease.




25.

In the event there is no mining or exploration activity on the property being
leased for a period of thirty-six (36) consecutive months, this lease may be
cancelled by the Lessors by the giving of thirty (30) days written notice to the
Lessee.




26.

The Lessors warrant and covenant that they own the property which is the subject
of this Lease, and expressly warrant and covenant that they own the mineral
rights.




27.

This mineral rights lease does not include the right to drill or otherwise
market gas or oil.  It being understood that the Lessors may lease the mineral
rights insofar as the extraction of gas or oil from the property to another
party.  It is, however, understood that any Lease to another party will contain
a provision that the Lessee herein shall have the right to carry on his
operations without interference by any other party including any other Lessee
who may have the rights to drill for oil or gas; and it is understood that
Lessee shall allow another lessee to carry on drilling or otherwise market gas
or oil without unduly interfering with such activities.




28.

It is further understood and agreed that in the event the ad valorem taxes are
increased because of the mining operation or because of buildings placed on the
property by the Lessee, the Lessee will pay the additional tax attributable to
the operation by the Lessee.




29.

It is further understood and agreed that the Lessors and their guests shall have
the right to hunt on the property during hunting season and to lease hunting
rights to others, and to use the property at all times for recreational
purposes, as they have  over the years to date. It is further understood that a
lease of the property to the Brown Ranch, providing for pasturing of the cattle
of the Brown Ranch on the property that is the subject of this lease, is extant
and said cattle may continue to be pastured on the property.




30.

It is further understood and agreed that the following shall be considered as
constituting a default in this Lease and shall entitle the Lessors to immediate
possession of the property and the cancellation of the Lease:




a) Failure to pay payments specified herein within thirty (30) days of the due
date;

b) The violation of any covenant or agreement contained in this Lease;

c) Any assignment for the benefit of creditors or the filing of bankruptcy by
the Lessee or the Lessee’s assigns.




31.

Lessee agrees to pay Lessors for damage done to trees at the rate of Eight
Hundred and No/100 ($800.00) Dollars an acre or the appraised value of the trees
that are damaged whichever the greater.




32.

The parties stipulate that they have entered into certain contractual agreements
with each other.  Said contractual agreements contain information and
specifications, which are private and personal to the parties.  The parties
mutually agree that no party will disclose any of the terms of their contracts
to anyone who is not a party to the contract or legal counsel for one of the
parties.  The parties mutually agree to keep all matters between themselves
confidential for so long as all parties abide by their contractual agreements.








3




--------------------------------------------------------------------------------










33.

Any notices required or authorized to be given by this Agreement shall be in
written form. Any notices required or authorized to be given by this Agreement
may be sent by registered or certified delivery, postage prepaid and return
receipt requested, addressed to the proper party at the following address or
such address as the party shall have designated to the other parties in
accordance with this paragraph. Any notice required or authorized to be given by
this Agreement shall be deemed to have been sufficiently given or served in
written form if mailed as provided herein, personally delivered to the proper
party, or sent by telex, telegraph, email or other means of electronic
transmission, and actually received by such party. Such notice shall be
effective on the date of receipt by the addressee party.




If to Lessors:

Jonathan B. Smith

501 3rd Ave W.

Kalispell Montana 59901

(email jbsmith@bresnan.net)




If to Lessee:

Graphite Corp.

1031 Railroad St, Suite 102

Elko Nevada 89801

(email bgoss@rangefront.com)




34.

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all of which shall constitute the same
Agreement.




35.

DEFINITIONS




Lease:  This document that gives authority to an individual or company to mine
and process material, or minerals found on, on top of, underground or in rock,
water or other bas locations on privately owned property.




Mineral:  Any ingredient in the earth’s crust as it pertains to this Lease by
which we mean the minerals.




Lessors:  The owner of the property.  The responsible party who gives the
authority to the Lessee to act.




Lessee:  Graphite Corporation.




Royalty:  That payment expressly paid by the Lessee to the Lessors for the
removal of minerals from the Lessors’ property.




Water:  H20 that occurs naturally on the leased property or that can be
economically brought to the property.




Bi-Annual:  Twice a year.




Liability:  Any harmful act which can be taken to suit in a civil court.




Operator:  The Lessee.




Road:  Clearance of any brush, rock, tree and/or other obstacle either natural
or man-made for the purpose of forming an open way for access.




Restricted Access:  Not allowing individuals or machinery to cross or move
freely on a designated piece of ground.




Mineral Rights:  Those rights purchased by the Landowner either separately or
included in the purchase of their land.  These rights are assignable to
individuals or companies for the purpose of mining.

Witness our hands and seals this the 11th day of July, 2012.








4




--------------------------------------------------------------------------------










LESSOR:




/s/ Jonathan B. Smith

Jonathan B. Smith

LESSOR:




/s/ James I. Smith

James I. Smith

LESSOR:




/s/ Celinda S. Hicks

Celinda S. Hicks




LESSEE:




/s/ Brian Goss

Brian Goss - President

Graphite Corporation








5




--------------------------------------------------------------------------------













EXHIBIT “A”







To Mineral Lease Agreement dated the 11th day of July, 2012 between Jonathan B
Smith et al., and Graphite Corp.










NW ¼ of the SW ¼ of Section 29, Township 8 S, Range 7 W of the Principal
Meridian in Beaverhead County Montana, being 40 acres more or less.




Lot 4 (SW ¼ of the SW ¼) of Section 30 Township 8 S, Range 7 W of the Principal
Meridian in Beaverhead County Montana, being 41.07 acres more or less.




Ground Hog Lode Patented Claim in the SE ¼ of the SE ¼ of Section 30 Township 8
S, Range 7 W of the Principal Meridian in Beaverhead County Montana, being 19.87
acres more or less.











6


